Citation Nr: 0033093	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-16 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for a heart disorder, 
claimed as secondary to a service-connected disability.

5.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected disability.  

6.  Entitlement to an increased rating for a depressive 
neurosis, currently rated as 50 percent disabling.

7.  Entitlement to an increased (compensable) rating for 
sinusitis, postoperative Caldwell-Luc procedure.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1963 to February 
1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 1999 by the 
Department of Veterans Affairs (VA) Lincoln, Nebraska, 
Regional Office (RO).  


REMAND

In September 1999, the RO wrote a letter to the veteran 
informing him that his claim was being certified to the Board 
for appellate review.  The Board notes that in October 2000, 
subsequent to certification of the appeal to the Board, and 
after expiration of the 90 day period for submitting 
additional evidence (38 C.F.R. § 20.1304(a) (2000)), the 
Board received additional evidence from the veteran submitted 
in support of his claims.  This evidence consisted of a 
medical report from a Vet Center dated in March 2000 which 
shows that the veteran has been evaluated for symptoms of 
post-traumatic stress disorder.  Such evidence is pertinent 
to the claim for service connection for post-traumatic stress 
disorder and the claim for an increased rating for a 
depressive neurosis.  Although the Board is not permitted to 
accept additional evidence after expiration of the 90 day 
period, there is an exception which applies when the 
appellant demonstrates on motion that there was good cause 
for the delay. 38 C.F.R. § 20.1304(b) (2000).  Although this 
medical record was received more than 90 days after the case 
was certified, the Board finds that good cause for the delay 
in submitting the record has been demonstrated as it clearly 
would not have been available within the applicable 90 day 
period.  

Significantly, however, under 38 C.F.R. § 20.1304(c) (2000), 
any pertinent evidence that is received by the Board without 
the benefit of RO consideration must be referred to the RO 
for review and preparation of a Supplemental Statement of the 
Case unless that procedural right has been waived in writing 
by the appellant or representative.  Neither the appellant 
nor his representative has submitted such a waiver.  
Therefore, a remand of these issues is required.  

The Board also notes that the veteran's attorney has 
requested that the veteran be afforded additional 
examinations, to include a hearing loss and tinnitus 
examination, a post-traumatic stress disorder examination, an 
orthopedic examination to determine whether there is a 
relationship between a back disorder and the veteran's 
service-connected left knee disorder, and a cardiovascular 
examination to determine whether there is a relationship 
between a heart disorder and the veteran's service-connected 
depressive neurosis.  The Board notes that there have been 
recent changes in the law which may affect the veteran's 
claims.  The changes pertain to development of evidence and 
notice which must be provided to the veteran.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The RO has not yet had an opportunity to 
consider the veteran's claims under these new provisions.  
The Board concludes that the requested examinations are 
required to meet the VA's duty to assist with the development 
of evidence under the revised laws.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any disorder 
related to the issues on appeal.  After 
securing the necessary release, the RO 
should obtain these records.

2.  The veteran should be afforded VA 
examinations, to include a hearing loss 
and tinnitus examination, a post-
traumatic stress disorder examination, an 
orthopedic examination to determine 
whether there is a relationship between a 
back disorder and the veteran's service-
connected left knee disorder, and a 
cardiovascular examination to determine 
whether there is a relationship between a 
heart disorder and the veteran's service-
connected depressive neurosis.  The 
claims folder should be made available to 
the examiners for review before the 
examination.  The examiners should offer 
an opinion as to whether it is at least 
as likely as not that any disorder found 
is related to service or to a service-
connected disability.

3.  Upon completion of the foregoing 
development, the RO should again review 
the record and determine whether the 
appellant's claims may now be granted.  
The RO should ensure that all provisions 
pertaining to development of evidence and 
notice to the veteran contained in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been met.  If any benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



